Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10, 411, 053 in view of over Venezia (US 2009/0200625). 
Claims 1-7 of US Patent No 10, 411, 053 discloses all limitations of claims 1-5, 7-20 except an isolation structure disposed between the first light detecting element and the second light detecting element.  Venezia however discloses an isolation structure (Fig.1, numeral 170) disposed between the first light detecting element and the second light detecting element (170). It would have been therefore obvious to one of ordinary skill in the art to have an isolation structure disposed between the first light detecting 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (US 2009/0194671) in view of Kim (US 2007/0152250).
Regarding claims 1 and 18, Nozaki discloses an electronic device , comprising  a light detecting device, wherein the light detecting device, comprises: a first light detecting element (Fig.2, numeral 207) and a second light detecting element (207) disposed in a silicon layer (209) ([0012]); an isolation structure (205) disposed between the first light detecting element  (207) and the second light detecting element (207);, the first surface (Fig.2, numeral 209; Fig.5D, numeral 510)) being a light receiving surface (Fig.2); and a second concave-convex pattern  (Fig.5D, numeral 560) included in a second surface of the silicon layer (510) that is opposite the first surface (Fig.5D).

Kim however discloses a first concave-convex pattern (Fig.3, numerals 41A, 40B, 42) included in a first surface of the silicon layer (31).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Nozaki with Kim to have a first concave-convex pattern included in a first surface of the silicon layer for the purpose of obtaining backside illumination with increased light sensitivity (Kim, [0030]).
Claims 1, 7, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venezia (US 2009/0200625) in view of Cornick (US 4, 524, 376).
Regarding claim 1, Venezia discloses a light detecting device, comprising: a first light detecting element (Fig.1, numeral 180; Fig.2, numeral 204))  and a second light detecting element  (1080) disposed in a silicon layer (Fig. 2, numeral 202) ([0016]) ; an isolation structure (170) disposed between the first light detecting element (180)  and the second light detecting element (180), a first surface of the silicon layer(202), the first surface being a light receiving surface ([0027]; Fig.2)
Venezia does not disclose a first concave-convex pattern included in on a first surface of the silicon layer; and a second concave-convex pattern included in a second surface of the silicon layer that is opposite the first surface.
Cornick however discloses a first concave-convex pattern (Fig. 5, numeral 2A) included in on a first surface of the silicon layer (1); and a second concave-convex pattern (Fig.5, numeral 2B) included in a second surface of the silicon layer  (1) that is opposite the first surface.

	Regarding claim 7, Cornick discloses wherein a first crystal plane of the first surface and the second surface is (100) (column 5, lines 35-40)), and wherein a second crystal plane of a wall surface of the first concave-convex pattern is (111) (Fig.5, walls of (2a) and (2b); column 6, lines 26-30).
	Regarding claims 11, Venezia discloses wherein isolation structure (Fig.4E, numeral 430) comprises a metal reflecting wall (450) ([0037], claim 9).
	Regarding claim 12, Cornick discloses wherein the first concave-convex pattern and the second concave-convex pattern have a substantially same period (Fig.5; column 6, lines 3-15).
	Regarding claim 18, Venezia discloses an electronic device, comprising: a solid state imaging element (Fig.1, numeral 100), wherein the solid state imaging element comprises: a first light detecting element (180) and a second light detecting element (108) disposed in a silicon layer ([0015]); an isolation structure (170) disposed between the first light detecting element (180) and the second light detecting element (180); a first surface of the silicon layer(202), the first surface being a light receiving surface ([0027]; Fig.2)

Cornick however discloses a first concave-convex pattern (Fig. 5, numeral 2A) included in on a first surface of the silicon layer (1); and a second concave-convex pattern (Fig.5, numeral 2B) included in a second surface of the silicon layer  (1) that is opposite the first surface.
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Venezia with Cornick to have a first concave-convex pattern included in on a first surface of the silicon layer; and a second concave-convex pattern included in a second surface of the silicon layer that is opposite the first surface for the purpose increasing active area and its current handling capabilities (Cornick, column 3, lines 20-30).
Claims 1, 8, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venezia (US 2009/0200625) in view of Yamazaki (US 4, 767, 336).
Regarding claim 1, Venezia discloses a solid state imaging element, comprising: a first light detecting element (Fig.1, numeral 180)  and a second light detecting element  (1080) disposed in a silicon layer ([0016]); an isolation structure (170) disposed between the first light detecting element (180)  and the second light detecting element (180).
Venezia does not disclose a first concave-convex pattern included in on a first surface of the silicon layer, the first surface being a light receiving surface; and a 
	Yamazaki however discloses a first concave-convex pattern (Figs. 1, 2, numeral 2) included in on a first surface of the silicon layer (4), the first surface being a light receiving surface (Fig.2, numerals LA, LB, LC); and a second concave-convex pattern (Figs.1, 2, numeral E2) included in a second surface of the silicon layer (4) that is opposite the first surface.
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Venezia with Yamazaki to have a first concave-convex pattern included in on a first surface of the silicon layer, the first surface being a light receiving surface; and a second concave-convex pattern included in a second surface of the silicon layer that is opposite the first surface for the purpose of providing a novel semiconductor photoelectric conversion device which achieves an extremely high photoelectric conversion efficiency (Yamazaki, column 2, lines 48-54).
	Regarding claim 8, Yamazaki discloses wherein a period of the first concave-convex pattern is 1 m or less (column 6, lines 51-55).
	Regarding claims 11, Venezia discloses wherein isolation structure (Fig.4E, numeral 430) comprises a metal reflecting wall (450) ([0037], claim 9).
	Regarding claim 13, Yamazaki discloses wherein a width of a part of the first concave-convex pattern is different from a width of a part of the second concave-convex pattern in a cross-sectional view (column 8, lines 1-12).
	Regarding claim 18, Venezia discloses an electronic device, comprising: a solid state imaging element (Fig.1, numeral 100), wherein the solid state imaging element 
Venezia does not discloses  a first concave-convex pattern included in a first surface of the silicon layer, the first surface being a light receiving surface; and a second concave-convex pattern included in a second surface of the silicon layer that is opposite the first surface. 
	Yamazaki however discloses a first concave-convex pattern (Figs. 1, 2, numeral 2) included in on a first surface of the silicon layer (4), the first surface being a light receiving surface (Fig.2, numerals LA, LB, LC); and a second concave-convex pattern (Figs.1, 2, numeral E2) included in a second surface of the silicon layer (4) that is opposite the first surface.
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Venezia with Yamazaki to have a first concave-convex pattern included in on a first surface of the silicon layer, the first surface being a light receiving surface; and a second concave-convex pattern included in a second surface of the silicon layer that is opposite the first surface for the purpose of providing a novel semiconductor photoelectric conversion device which achieves an extremely high photoelectric conversion efficiency (Yamazaki, column 2, lines 48-54).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venezia in view of Yamazaki as applied to claim 1 above, and further in view of Suzuki (US 2012/0038016).
Regarding claim 5, Yamazaki discloses wherein a shape of the first concave-convex pattern (Fig.2, “S1”) is different than a shape of the second concave-convex  (Fig.2, “S3”) pattern in a cross-sectional view.
	Venezia in view of Yamazaki does not explicitly disclose wherein a period of the first concave-convex pattern and a period of the second concave-convex pattern vary based on a wavelength of light that is to be sensed by the first and second light detecting elements.
	Suzuki however discloses that a period of the concave-convex pattern (Fig.5, T1; [0069]; [0070])) vary based on a wavelength of light that is to be sensed by the light detecting elements ([0067]; [0069])).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Venezia in view of Yamazaki with Suzuki to have a period of the first concave-convex pattern and a period of the second concave-convex pattern vary based on a wavelength of light that is to be sensed by the first and second light detecting elements for the purpose of improving image quality (Suzuki, [0072]). 
Claims 9, 14, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Venezia in view of Cornick as applied to claim 1 above, and further in view of Murakami (US 2005/0040440).
Regarding claim 9, Venezia in view of Cornick does not explicitly discloses wherein the silicon layer is made of single crystal silicon.
Murakami discloses that the silicon layer is made of single crystal silicon ([0061]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Venezia with Murakami to have the silicon layer is 
	Regarding claim 14, Venezia in view of Cornick does not explicitly disclose wherein the first concave-convex pattern has an inverted pyramid shape, and wherein a widest section of the inverted pyramid shape has a width that is less than or equal to a period of the first concave-convex pattern.
	Murakami however discloses wherein the first concave-convex pattern has an inverted pyramid shape and that dimension of pyramid shapes ([0120]) can be adjusted to decrease a dark current (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the first concave-convex pattern has an inverted pyramid shape and to optimize a widest section of the inverted pyramid shape for the purpose of decreasing dark current.
	Regarding claim 15, Murakami discloses wherein a depth of the inverted pyramid shape is less than the width of the widest section.
Murakami however discloses that dimension of pyramid shapes ([0120]) can be adjusted to decrease a dark current (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to optimize a depth of the inverted pyramid shape for the purpose of decreasing dark current.	
Regarding claim 16, Murakami discloses wherein the first concave-convex pattern has an inverted pyramid shape, and wherein the inverted pyramid shape has a base surface and a tip surface that are parallel to the first surface ([0071]).
Regarding claim 17, Murakami discloses wherein the first concave-convex pattern has an inverted pyramid shape, wherein a depth of the inverted pyramid shape is between 0.3 *W 1 and 1 .0*W 1, where W1 is a width of a widest part of an opening that defines the inverted pyramid shape in the concave-convex pattern.
Claims 2,  3, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venezia in view of Cornick as applied to claims 1 and 18 above, and further in view of Lenchenkov (US 20015/0228689).
Regarding claims 2 and 19, Venezia in view of Cornick does not disclose a reflecting mirror structure disposed below the first light detecting element and the second light detecting element.
Lenchenkov however discloses a reflecting mirror structure (Fig.4, numeral 34L’) disposed below the first light detecting element (140) and the second light detecting element (140).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Venezia with Lenchenkov to have a reflecting mirror structure disposed below the first light detecting element and the second light detecting element for the purpose of increasing quantum efficiency of infrared pixels (Lenchenkov, [0027]).
Regarding claims 3 and 20, Lenchenkov discloses wherein the reflecting mirror structure is planar in a cross-sectional view (Fig.4, numeral 34L’).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venezia in view of Cornick and Lenchenkov as applied to claim 3 above, and further in view of Velichko (US 2014/0077323).
Regarding claim 4, Venezia in view of Cornick and Lenchenkov does not explicitly disclose wherein, in the cross-sectional view, the reflecting mirror structure extends under the isolation structure. 
Velichko however discloses in the cross-sectional view, the reflecting mirror structure (Fig.2, numeral 44)   extends under the isolation structure (57).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Venezia with Velichko to have in the cross-sectional view, the reflecting mirror structure extends under the isolation structure for the purpose of effective suppression of optical and electrical pixel crosstalk (Velichko, [0016]). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venezia in view of Cornick as applied to claim 1 above, and further in view of Webster (US 9, 825, 073).
Regarding claim 10, Venezia in view of Cornick does not explicitly disclose wherein the first and second isolation structures are made of a material of a first refractive index lower than a second refractive index of the light detecting element.
Webster however discloses wherein the first and second isolation structures are made of a material of a first refractive index lower than a second refractive index of the light detecting element (column 4, lines 45- 55).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Venezia with Webster to have the first and second isolation structures are made of a material of a first refractive index lower than a second refractive index of the light detecting element for the purpose improving dark current performance (Webster, column 4, lines 45-55).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not discloses or reasonably suggest wherein the shape of the first concave-convex pattern is inverted triangular in the cross-sectional view, and wherein the shape of the second concave-convex pattern is quadrangular in the cross- sectional view as required by claim 6.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/23/2021, with respect to the rejection(s) of claim(s) 1, 7, 8, 11-13, and 18 under Venezia in view of Yamashita have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference presented in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891